11/30/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                              Remanded on August 7, 2020

               UGENIO RUBY RUIZ v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                     No. 2011-C-2109 Steve R. Dozier, Judge
                     ___________________________________

                            No. M2019-00062-CCA-R3-PC
                        ___________________________________



JOHN EVERETT WILLIAMS, P.J., dissenting.

        I respectfully dissent from the majority’s opinion granting the delayed appeal based
upon the reasoning set forth in my dissenting opinion in this appeal filed on October 2,
2019. I strongly disagree that the Tennessee Supreme Court performed a mere perfunctory
or administrative review of the Petitioner’s motion to late-file an application for permission
to appeal to which the Petitioner attached his application before denying the Petitioner’s
motion. Rather, I conclude that the Tennessee Supreme Court has already reviewed the
substantive underlying issues of the appeal in determining not to accept the late-filed appeal
in the interest of justice. Accordingly, I would affirm the post-conviction court’s decision
to deny the Petitioner delayed appeal, and I would deny a stay of the resolution of the
remaining issues raised by the Petitioner.



                                   _____________________________________________
                                    JOHN EVERETT WILLIAMS, PRESIDING JUDGE